Citation Nr: 0305957	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  92-14 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with anxiety.

2.  Entitlement to a temporary total rating for a period of 
hospitalization in excess of 21 days from November 23 to 
December 22, 1989.

3.  Entitlement to an increased evaluation for cerebral 
concussion with headaches, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION


The veteran had active service from January 1966 to September 
1968.

The appeal was initially brought to the Board of Veterans 
Appeals (the Board) from rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The case was remanded by the Board in May 1994 and 
July 1998.

Issues ## 2 and 3 on the front page of this decision will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to service connection for PTSD has been obtained, 
and the VA has satisfied the duty to notify the veteran of 
the law and regulations applicable to and the evidence 
necessary to substantiate his claim in that regard.

2.  It is not unreasonable to conclude that the veteran's 
military occupational specialty involving driving heavy 
vehicles, his military training in other areas of 
maintenance, and the units and areas to which he was assigned 
in Vietnam were such that he was exposed to combat 
circumstances.

3.  The veteran's accounts of many of his claimed stressors 
during his active service are credible and to a great extent 
are corroborated by a service comrade; they are also not 
otherwise inconsistent with the records of actions and 
activities of the units to which he was assigned.

4.  Credible evidence and medical opinion reasonably sustains 
that the veteran's now diagnosed PTSD with elements of 
anxiety is a result of his Vietnam service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist
During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  The claims file contains the 
veteran's service medical records.  The post-service 
treatment records have also been obtained.  Comprehensive, 
extensive development of the evidence to include verification 
of stressors and psychiatric assessments has been undertaken 
and reports are now of record.  Pursuant to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), in various communications, 
the veteran and VA have discussed and the veteran has 
expressed his understanding of the respective 
responsibilities for obtaining the necessary evidence.  
Further development of the evidence might be possible but the 
Board finds that it is unnecessary since the case may be 
equitably addressed absent such development and associated 
further delay.

The veteran has been afforded disability evaluation 
examinations by the VA to assess the nature of his 
disabilities.  With regard to the adequacy of the 
examinations, the Board notes that the examination reports 
reflect that the examiners recorded the past medical history, 
noted the veteran's current complaints, conducted 
examinations, and offered appropriate assessments and 
diagnoses with annotated rationale.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's claim. Therefore, no 
further assistance to the veteran with the development of 
evidence is required.

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case. Further development and further 
expending of the VA's resources is not warranted. Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection: PTSD
Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was revised during the course of 
this appeal.  See 64 Fed. Reg. 32807-32808 (1999).  Pursuant 
to Karnas v. Derwinski, 1 Vet. App. 308 (1991), where a law 
or regulation changes after the claim has been filed or 
reopened before administrative or judicial review has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) 
(effective March 7, 1997).

If the diagnosis of a mental disorder does not conform with 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

But, the requisite additional evidence may be obtained from 
sources other than the veteran's service records.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 
(Fed. Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of PTSD.  Id. at 20; Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  

The corroboration may be by service records or other 
satisfactory evidence.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994). [i.e., in Doran, a veteran's service records had 
been lost due to fire; however, his account of in-service 
stressors was corroborated by statements from fellow 
servicemen].


Factual Background

The veteran's service documentation reflects that he had a 
full-year tour of Vietnam (1967-8) primarily as a heavy 
vehicle driver.  He reportedly was assigned to an engineer 
unit at Qui Nhon and Pleiku with the 16th Engineering Combat 
Battalion, where he was involved in construction-related 
activities such as building bridges and run-ways and clearing 
roads.  He has described certain negative circumstances 
including people being blown up, some of which he asserts to 
have been his stressors for the now diagnosed PTSD.  He 
reports that he had visualized these incidents for years 
while trying to sleep.  

His 201 file reflects that he also had some time during which 
he was an engineering equipment mechanic and was trained in 
aviation electronics equipment repair.  He was also shown as 
having been a participant in one counteroffensive, Phase III 
and another unnamed counteroffensive.

The veteran has testified that his duties in Vietnam were 
tantamount to that of a combat engineer.  He has cited 
numerous instances and incidents in service which he 
considers the precursors of his now diagnosed PTSD.  These 
are detailed and variously clarified in his testimony and in 
numerous written documents of record.  

He has also now submitted statements from a service comrade 
collaborating certain of the instances which he cites as 
having been traumatic.  The veteran's wife has also testified 
as to his ongoing nightmares and paranoia.

Pursuant to two remands by the Board, the claims file is now 
filled with extensive information provided by various 
official sources concerning the activities of the various 
units with which the veteran was associated while in Vietnam.  
He has noted that a good friend died there, and that he 
witnessed several other deaths which impacted him, one while 
in Quin Nhon Province and another in Phu Bai.  He has also 
described other traumatic incidents when he was involved in 
engineering activities in which there was contact with the 
enemy and deaths or injuries occurred.

Unfortunately, some of the specific activities which he cites 
as stressors have not been confirmed in detail, although the 
service department, which has included lessons-learned and 
other related findings with the detailed reports of 
activities of and actions surrounding these units, has noted 
in several instances that the incidents as claimed cannot 
either be verified or denied, but further, that the instances 
might well be accurate but were simply not of the sort that 
were verifiable by virtue of the official or collateral 
records now available.  The Board also notes that many pieces 
of paper included in the development data are now stuck 
together in an unfortunate permanent bond due to water 
exposure at some point in time prior to the return of the 
case back to the Board after the last remand action.

The veteran has identified numerous former service associates 
and other individuals whom he feels might be able to 
corroborate his recollections.  There has been relatively 
little success in finding these persons.  However, in March 
2002, the veteran submitted an extensive statement from a 
service comrade, CS, relating to a number of incidents he 
recalled at a time concurrent to incidents identified by the 
veteran involving both fellow troops and Vietnamese 
civilians, some of which were violent and involved injury or 
death .  Many of these are entirely consistent with the 
veteran's recollections. 

Numerous VA and private evaluations are of record reflecting 
a variety of psychiatric diagnoses including personality 
disorder, anxiety and depression.  However, recent findings 
have included a prevailing diagnosis of PTSD.  One VA 
examiner noted in a psychiatric assessment in November 1994 
that "if he was indeed" in Vietnam (and under the 
circumstances described), "he definitely would meet the 
criteria for PTSD".  Psychological assessments have shown 
findings consistent with PTSD.  

The unequivocal VA psychiatrist's diagnosis on a 
comprehensive VA mental health examination in July 1995 was 
PTSD.  The PTSD diagnosis has been continued since that time 
as well.


Analysis

The Board has reviewed the evidence in this case in great 
detail.  From the outset, the Board would note that the 
veteran's testimony, as well as his story throughout his 
care, have been both entirely consistent and credible.  His 
"large vehicular driver" specialization would not have 
necessarily alone placed him in combat, per se, but it is 
noteworthy that the service 201 file shows he also served in 
other occupational capacities which are closely tangential to 
combat as well.  He was in Vietnam at a difficult time, and 
in locations that were under fierce combat situations.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
All in all, the Board is convinced by the credible evidence 
of record that the veteran's service was comparable to 
combat, and as such, his own offering of stressors must be 
taken at their face value.  

Alternatively, had the above conclusion been impossible, and 
the veteran could not be held to have had combat, where a 
claimed stressor is not related to combat, "credible 
supporting evidence" is required and "the appellant's 
testimony, by itself, cannot as a matter of law, establish 
the occurrence of a noncombat stressor."  See Dizoglio v. 
Brown, op. cit.  However, the requisite additional evidence 
may be obtained from sources other than the veteran's service 
records.  See Moreau v. Brown, op. cit.  The Court has held 
that this includes corroboration by service comrades.  

In this case, and while the Board also finds the veteran's 
discussions in that regard to be entirely credible; his 
service records do not negate the allegations he has made 
with regard to locations, stressors, etc.; and in fact, 
several stressor circumstances have been recently verified by 
a service comrade, fulfilling an even more stringent criteria 
for those who may not have combat service.

Various diagnosis have been rendered on occasion including 
elements of a personality disorder and depression with 
anxiety.  However, VA and private physicians have most 
predominantly diagnosed PTSD on numerous occasions, and 
psychological testing has been consistent therewith.  In 
each, the experts have associated the diagnosed PTSD with his 
Vietnam experience.

Since all criteria have been fulfilled, accordingly, the 
Board concludes that the veteran's currently diagnosed PTSD 
is reasonably the result of his Vietnam service, and service 
connection is in order.  


ORDER

Service connection for PTSD is granted.


REMAND

The grant of service connection for PTSD by the Board may 
well have implications for the other pending appellate 
issues.  Accordingly, these issues are being returned to the 
RO, to be addressed along with the effectuation of the grant 
of service connection for PTSD, the assignment of an 
appropriate effective date and the assignment of a rating.  

The clinical reports for the period of VA care from November 
23 to December 22, 1989 are of record.  The veteran's 
admission was initially noted to involve the elements of a 
pain syndrome related in part to his chronic headaches.  He 
had also experienced a two week bout of depression.  
Throughout hospitalization, the predominant disability 
picture was of a psychiatric nature [in addition to the 
ongoing complaints of headaches (said to be associated with 
his also service-connected concussion injury)].  And while 
the veteran was initially described as anxious and depressed, 
the prevailing diagnosis throughout the actual clinical 
records and on the final VA hospital summary record was PTSD. 

As noted by the Hearing Officer who conducted the personal 
hearing at the RO in 1991, the pivotal aspect of the 
veteran's potential entitlement to a temporary total rating 
during the period of hospitalization herein concerned "is 
going to hinge on the issue of PTSD".  Tr. at 1.   

With regard to the issue of entitlement to an increased 
evaluation for the veteran's service-connected residuals of 
cerebral concussion with headaches, there are questions in 
the evidence of record as to the cause of the veteran's 
current headaches and related symptoms.  Associated 
therewith, there are also concerns as to whether the 
headaches and other symptoms are manifestations of 
psychiatric impairment or due to trauma, and if the latter, 
whether that trauma is or is not tied to the inservice 
cerebral concussion.

Since the veteran's PTSD is now service-connected, the Board 
finds it advisable to refer these remaining issues to the RO 
for further consideration as follows.  

1.  The RO should fully address the issue 
of entitlement to a temporary total 
rating for the period of hospitalization 
from November 23 to December 22, 1989 in 
view of the grant of service connection 
for PTSD.  

2.  The case should be forwarded to a 
neurological specialist at Bay Pines VAMC 
to review the file and all of the 
evidence contained therein, and render a 
written opinion as to the nature and 
severity of all of the veteran's current 
post-cerebral concussion and headache 
symptoms.  Specifically, a determination 
should be made as to what is the cause of 
his current headaches, and if trauma was 
involved in that etiology, a specific 
delineation of the relationship to 
inservice cerebral concussion injury 
should be provided.  If there are 
nonorganic components to the symptoms, 
the specialist should provide an opinion 
as to the relationship between his 
symptoms and the now-service connected 
PTSD.  All opinions should be annotated 
to the evidence of record. 

3.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  He should be informed of that 
right and if he needs assistance in 
obtaining such, the RO should provide him 
such assistance.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

After the development has been completed, 
the RO should provide a detailed SSOC and 
the veteran should be afforded an ample 
opportunity to respond before the case is 
returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



